                          United States District Court
                        Western District of North Carolina
                               Statesville Division

      Scott Rodriguez Serrano,        )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:20-cv-00019-KDB
                                      )             5:18-cr-00027-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 2, 2020 Order.

                                               June 2, 2020




         Case 5:20-cv-00019-KDB Document 3 Filed 06/02/20 Page 1 of 1
